Per Curiam.

The petition states unequivocally that the decision of the State Personnel Board of Review directed the respondent to restore the relators to their positions retroactive to the date of termination; that respondent has failed to comply with that decision; and that the respondent did not appeal from the judgment of the Court of Common Pleas dismissing the appeal from the board. There being no timely appeal from the decision of the board or from the judgment of the Court of Common Pleas, the matter is res judicata. Neither the decision of the board nor the judgment of the court is subject to collateral attack.
The judgment of the Court of Appeals is reversed, and the cause is remanded with directions to overrule the demurrer and allow the writ. State, ex rel. Jones, v. Ward, Dir., 177 Ohio St. 89.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Heb,beb.t, Schneider and Brown, JJ., concur.